Appellant was convicted of the offense of murder with malice and his punishment was assessed at death. *Page 163 
This is a companion case to that of Ascension Martinez, alias "Chon" Martinez, this day decided, and involves the identical question which was decided by us in that case.
For the reasons given in that case, the judgment of the trial court is reversed and the prosecution ordered dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                ON STATE'S MOTION FOR REHEARING.